Practically the only complaint stressed in appellant's motion is the insufficiency of the testimony and we have again carefully reviewed it. We are but strengthened in our belief that the evidence amply supports the judgment of conviction. In addition to what was said by us upon this phase of the case in our original opinion, we call attention to the fact that on the occasion of the raid made by the officers appellant was found in the southwest room of the house in which were a number of jars freshly washed from which water was dripping and in each of which the odor of whisky was detected. The sink in which the bottles had been washed was connected with a sort of cesspool in which also the odor of whisky was perceptible. The quantity of paraphernalia found was referred to and it is shown that part of it at least was purchased by appellant and that when found it all gave evidence of recent use. Fermenting mash was on the premises and the keg of whisky found in the garden. Appellant insists that we may have become confused over the identity of appellant with Walter Large but we were not. The proof shows beyond question that appellant purchased the lease of the premises, and while he stated that Walter Large was going to live on the place, the latter stayed there but a few days and was succeeded by one Nunley while appellant was seen in and around the premises all of the time and during the occupancy of both. We have no doubt of the sufficiency of the testimony to support the jury's conclusion.
The motion for rehearing will be overruled. *Page 506 
            SUPPLEMENTAL OPINION REFORMING SENTENCE.                          May 7, 1924.